        Nicholas J Henderson, OSB #074027
        nhenderson@portlaw.com
        Troy G. Sexton, OSB #115184
        tsexton@portlaw.com
        Motschenbacher & Blattner LLP
        117 SW Taylor St., Ste. 300
        Portland, OR 97204
        Phone: 503-417-0500
        Fax: 503-417-0521

                  Of Proposed Attorneys for Debtor-in-Possession


                                    UNITED STATES BANKRUPTCY COURT

                                              DISTRICT OF OREGON


         In re:                                              Case No. 20-30272-tmb11

         HEIRLOOM, INC.,                                     DEBTOR’S APPLICATION FOR
                                                             AUTHORIZATION TO EMPLOY
                                  Debtor.                    BANKRUPTCY COUNSEL
                                                             (Motschenbacher & Blattner LLP)


                  Heirloom, Inc., (the “Debtor”), as debtor-in-possession, hereby moves this Court for

        entry of an order authorizing it to employ Motschenbacher & Blattner LLP (“M&B”) as its

        general bankruptcy counsel in this case. In support of this application, the Debtor represents:

                                                 BACKGROUND

                  1.     On January 27, 2020, (the “Petition Date”), the Debtor filed herein a voluntary

        petition under Chapter 11 of the Bankruptcy Code. The Debtor is continuing in the management

        and possession of its business and properties as debtor-in-possession under sections 1107 and

        1108 of the Bankruptcy Code. As of the date hereof, no trustee or examiner has been requested

        or appointed in this case, and the United States trustee has not appointed an official committee of

        creditors.

Page 1 of 4       FIRST AMENDED APPLICATION FOR AUTHORIZATION TO                         MOTSCHENBACHER & BLATTNER LLP
                                                                                           117 SW Taylor Street, Suite 300
                  EMPLOY BANKRUPTCY COUNSEL (Motschenbacher & Blattner LLP)                    Portland, Oregon 97204
{00332984:1}                                                                                    Phone: 503-417-0500
                                                                                                 Fax: 503-417-0501
                                                                                                 www.portlaw.com

                                Case 20-30272-tmb11         Doc 7    Filed 01/27/20
                2.       The Debtor is an Oregon corporation, incorporated and licensed in the state of

        Oregon. Debtor specializes in the design and construction of “tiny homes,” sold to businesses

        and consumers locally and nationwide.

                3.       M&B commenced rendering prepetition bankruptcy services to the Debtor on

        November 12, 2019. The details concerning M&B’s engagement as bankruptcy counsel, and the

        payments made to M&B in connection with that engagement, are disclosed in the accompanying

        Rule 2014 Statement.

                                                  JURISDICTION

                4.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

        1334 and LR 2100-1. Consideration of this application constitutes a core proceeding within the

        meaning of 28 U.S.C. § 157(b)(2)(A). The statutory predicates for the relief sought by this

        application are sections 327(a) and 1107 of the Bankruptcy Code. Venue is proper under 28

        U.S.C. § 1408.

                                              RELIEF REQUESTED

                5.       By this application, the Debtor seeks entry of an order, effective as of the Petition

        Date, authorizing it to employ M&B as its general bankruptcy counsel in this Chapter 11 case on

        an hourly basis. A proposed form of order is attached as Exhibit 1.

                                          POINTS AND AUTHORITIES

                6.       Subject to further order of this Court, and without being exhaustive, the Debtor

        proposes to engage M&B for purposes of (i) consulting with it concerning the administration of

        the case, (ii) advising it with regard to its rights, powers and duties as a debtor in possession, (iii)

        investigating and, if appropriate, prosecuting on behalf of the estate claims and causes of action

        belonging to the estate, (iv) advising it concerning alternatives for restructuring its debts and

Page 2 of 4     FIRST AMENDED APPLICATION FOR AUTHORIZATION TO                               MOTSCHENBACHER & BLATTNER LLP
                                                                                               117 SW Taylor Street, Suite 300
                EMPLOY BANKRUPTCY COUNSEL (Motschenbacher & Blattner LLP)                          Portland, Oregon 97204
{00332984:1}                                                                                        Phone: 503-417-0500
                                                                                                     Fax: 503-417-0501
                                                                                                     www.portlaw.com

                                Case 20-30272-tmb11          Doc 7     Filed 01/27/20
        financial affairs pursuant to a plan or, if appropriate, liquidating its assets, and (v) preparing the

        bankruptcy schedules, statements and lists required to be filed by the Debtor under the

        Bankruptcy Code and applicable procedural rules.

                 7.     The Debtor has selected M&B for the reason that it believes the firm is well

        qualified to represent it in this case. M&B has substantial expertise in matters relating to

        bankruptcy and business reorganizations.

                 8.     The proposed rate of compensation, subject to this Court’s approval, is the

        customary hourly rates in effect when services are performed by the attorneys and other firm

        personnel who provide professional services to the Debtor. The current hourly rates, which may

        be adjusted periodically, for persons presently designated to work on this case are as follows:

                       Name                           Status                           Hourly Rate
               Nicholas J. Henderson                  Partner                             $425.00
                  Troy G. Sexton                     Associate                            $350.00
                  Jeremy Tolchin                     Associate                            $315.00
                    Sean Glinka                      Associate                            $315.00
                Legal Assistants and               Legal Assistant                   $85.00 to $150.00
                     Paralegals

                 9.     To the best knowledge of the Debtor, except as disclosed in the accompanying

        Rule 2014 Verified Statement for M&B, M&B does not have any connections with the Debtor,

        creditors, any other party in interest, their respective attorneys or accountants, the United States

        trustee or any person employed in the office of the United States trustee, or any District of

        Oregon bankruptcy judge.

                 10.    To the best knowledge of the Debtor, M&B is a disinterested person within the

        meaning of section 101(14) of the Bankruptcy Code and does not represent or hold any interest

        adverse to the interests of the estate or of any class of creditors or equity security holders.


Page 3 of 4      FIRST AMENDED APPLICATION FOR AUTHORIZATION TO                             MOTSCHENBACHER & BLATTNER LLP
                                                                                              117 SW Taylor Street, Suite 300
                 EMPLOY BANKRUPTCY COUNSEL (Motschenbacher & Blattner LLP)                        Portland, Oregon 97204
{00332984:1}                                                                                       Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com

                               Case 20-30272-tmb11           Doc 7     Filed 01/27/20
               WHEREFORE, the Debtor requests entry of an order in the form attached hereto as

        Exhibit 1, effective as of the Petition Date, authorizing it to employ M&B as its general

        bankruptcy counsel in this Chapter 11 case in accordance with, with compensation and

        reimbursement of expenses to be paid as an administrative expense in such amounts as the Court

        may allow under sections 330 and 331 of the Bankruptcy Code.



                                                     HEIRLOOM, INC.

        DATED: January 26, 2020                       /s/ Jeremy Killian
                                                     By: Jeremy Killian
                                                     Its: Member




Page 4 of 4    FIRST AMENDED APPLICATION FOR AUTHORIZATION TO                           MOTSCHENBACHER & BLATTNER LLP
                                                                                          117 SW Taylor Street, Suite 300
               EMPLOY BANKRUPTCY COUNSEL (Motschenbacher & Blattner LLP)                      Portland, Oregon 97204
{00332984:1}                                                                                   Phone: 503-417-0500
                                                                                                Fax: 503-417-0501
                                                                                                www.portlaw.com

                              Case 20-30272-tmb11         Doc 7    Filed 01/27/20
                             EXHIBIT 1

                        PROPOSED ORDER




{00332984:1}


               Case 20-30272-tmb11   Doc 7   Filed 01/27/20
                                   UNITED STATES BANKRUPTCY COURT

                                            DISTRICT OF OREGON

                                                            Case No. 20-30272-tmb11
         In re:
                                                            ORDER AUTHORIZING EMPLOYMENT
         HEIRLOOM, INC.,                                    OF COUNSEL FOR DEBTOR

                                Debtor.                     (Motschenbacher & Blattner LLP)


                  THIS MATTER having come before the Court on the application of Heirloom, Inc.,

        Debtor-in-Possession (“Debtor”), for an order authorizing it to employ Motschenbacher &

        Blattner LLP (“M&B”) as attorneys for Debtor [Docket No. ___] (the “Application”) to

        represent the Debtor as debtor-in-possession herein; and the Court being advised that M&B

        represents no interest adverse to the Debtor as debtor-in-possession herein (except as disclosed in

        the second amended Rule 2014 Verified Statement on file herein) on the matters upon which the

        firm is to be engaged, that the firm’s employment is necessary and would be in the best interest

        of the estate; and the Court being otherwise fully advised,


Page 1 of 2       ORDER AUTHORIZING EMPLOYMENT OF BANKRUPTCY                            MOTSCHENBACHER & BLATTNER LLP
                                                                                          117 SW Taylor Street, Suite 300
                  COUNSEL FOR DEBTOR (Motschenbacher & Blattner LLP)                          Portland, Oregon 97204
{00332984:1}                                                                                   Phone: 503-417-0500
                                                                                                Fax: 503-417-0501
                                                                                                www.portlaw.com

                               Case 20-30272-tmb11         Doc 7      Filed 01/27/20
                  IT IS HEREBY ORDERED as follows:

               1) Debtor’s Application is approved, and Debtor is authorized to employ the law firm of

        Motschenbacher & Blattner LLP as of the Petition Date as Debtor’s Chapter 11 counsel to

        represent Debtor in conducting the case;

               2) The terms and conditions of M&B’s employment, as set forth in this Order and in the

        Bankruptcy Attorney/Client Fee Agreement attached as Exhibit A, are approved;

               3) The $10,000 “risk fee” shall be credited to approved but unpaid fees to M&B for Chapter

        11 services upon entry of an order confirming the plan and, in the event of a conversion of the

        case to one under Chapter 7, subject to a review for reasonableness and possible disgorgement as

        permitted under 11 U.S.C. §329

               4) The Debtor shall pay said attorneys for their services, and shall reimburse expenses

        incurred by said attorneys, only upon the entry of an order of the Court approving such fees and

        expenses under 11 U.S.C §§ 330 and 331, and other applicable provisions of the Bankruptcy

        Code and Local Bankruptcy Rules. This Order shall be effective only if the firm to which it

        applies is a “disinterested person” as defined by 11 U.S.C. §101(14)

                                                         ###

         Order Presented by:

         MOTSCHENBACHER & BLATTNER, LLP                                PARTIES TO SERVE

         /s/ Nicholas J. Henderson                                     ECF Electronic Service:
         Nicholas J. Henderson, OSB #074027                            All parties registered to receive
         Telephone: 503-417-0500                                       notice via CM/ECF.
         E-mail: nhenderson@portlaw.com
         Of Proposed Attorneys for Debtor-in-Possession                Service via First-Class Mail:
                                                                       NONE




Page 2 of 2      ORDER AUTHORIZING EMPLOYMENT OF BANKRUPTCY                                MOTSCHENBACHER & BLATTNER LLP
                                                                                             117 SW Taylor Street, Suite 300
                 COUNSEL FOR DEBTOR (Motschenbacher & Blattner LLP)                              Portland, Oregon 97204
{00332984:1}                                                                                      Phone: 503-417-0500
                                                                                                   Fax: 503-417-0501
                                                                                                   www.portlaw.com

                                 Case 20-30272-tmb11         Doc 7    Filed 01/27/20
                             EXHIBIT A

                   ENGAGEMENT MATERIALS




{00332984:1}


               Case 20-30272-tmb11   Doc 7   Filed 01/27/20
                BANKRUPTCY ATTORNEY-CLIENT FEE AGREEMENT
                               (Chapter 11)

CLIENT:                Heirloom, Inc. AND Level 3 Homes & Design, LLC

ATTORNEY:              Nicholas J. Henderson

FIRM:                  Motschenbacher & Blattner, LLP (“Firm”)

DATED:                 January 26, 2020

        Level 3 Homes & Design, LLC and Heirloom, Inc. (together, referred to as the “Client”)
desire to retain Attorney for, but not limited to, the purposes described in this Agreement and
agrees to be responsible for payment of the Attorney’s fees and costs as established in this
Agreement. Attorney agrees to represent Client under the terms and conditions of this
Agreement and to be compensated at the rates set forth in this Agreement.

        Client requests and the Attorney agrees to render professional services, including (a)
giving the Client legal advice with respect to its business operations; (b) assisting the Client in
any proposed reorganization of its business; (c) if authorized, filing an appropriate petition for
relief under Title 11 of the United States Bankruptcy Code; (d) giving the Client legal advice
with respect to its powers and duties in any proceeding in bankruptcy; (e) proposing on behalf of
the Client all necessary applications, answers, orders, reports or other legal papers; and (f)
performing for the Client any and all other legal services which may be necessary in connection
with the filing of any petition or proceeding in bankruptcy.

        Client and Attorney agree that the Attorney’s compensation for services performed
pursuant to this Agreement shall be the Attorney’s customary hourly rates in effect at the time
the services are performed for the Attorneys, legal assistants and staff who provide services for
the Client. At the time of the execution of this Agreement, the current hourly rates are as follows:

              Name                           Status                         Hourly Rate
      Nicholas J. Henderson                  Partner                           $425.00
         Troy G. Sexton                     Associate                          $350.00
         Jeremy Tolchin                     Associate                          $315.00
           Sean Glinka                      Associate                          $315.00
       Legal Assistants and               Legal Assistant                 $85.00 to $150.00
            Paralegals

        These hourly rates are subject to periodic adjustment to reflect economic conditions and
increased experience and expertise in this area of law. Attorney’s time and paralegal time is
billed in minimum 0.10 hour increments. Client will be provided with itemized monthly
statements for services rendered and expenses incurred, which will be mailed on approximately
the 10th of each calendar month.




{00332982:1}


                      Case 20-30272-tmb11          Doc 7    Filed 01/27/20
        Fees. Attorney and Client agree that the actual fees to be incurred in the case are
difficult to predict, because of a variety of factors, many of which are not within the control of
Attorney or Client. Attorney and Client acknowledge that the Bankruptcy Court is entitled to
review Attorney’s fees for reasonableness. The Bankruptcy Court may reduce the amount of the
fees billed in such amount that it determines reasonable based on the totality of the
circumstances, including a consideration of the reasonableness of the fees based on the
circumstances which existed at the time the employment began, as well as a consideration of the
reasonableness of the fee after the services have been rendered and the representation has
concluded. If the Bankruptcy Court requires a reduction in the amount of any fees charged,
Attorney and Client agree that all other terms and conditions of this fee agreement shall continue
to apply.

        In recognition of the risk that exists in any Chapter 11 case that the Chapter 11 case may
not be successful and, if not successful, that the case will be converted to Chapter 7, and in
further recognition that Attorney will have the obligation to provide services to the Client during
the course of a Chapter 7 case in the event of conversion to Chapter 7, Client desires to provide
payment for such risk in advance. Client and Attorney acknowledge that current bankruptcy law
prohibits payment of the Attorney for Chapter 7 services from the funds of a Chapter 7
bankruptcy estate. Client and Attorney reasonably agree and project that the fees likely to be
incurred by Attorney in a converted Chapter 7 case will likely not be less than $10,000. In
recognition of such potential future liability, Client and Attorney agree that a sum of $10,000 is
reasonable advance compensation to Attorney for the risk assumed by Attorney of services to be
performed in a possible future Chapter 7 case. Attorney and Client further agree that the sum of
$10,000 shall be allocated from the retainer paid to compensate Attorney for the risk of
providing services in a future Chapter 7 case, and that such $10,000 shall be deemed earned on
receipt by Attorney as payment for the risk of having to perform services in a potential future
Chapter 7 case.

       Further provided that upon the occurrence of the Effective Date of any confirmed plan of
reorganization in Debtor’s case, the “Risk Fee” shall be credited to any approved but unpaid
Chapter 11 fees owing to Attorney, and any unused amount will be refunded to the Debtor.

        Attorney and Client agree that the existence of this Agreement shall be adequately
disclosed to the Court and other interested parties, including but not limited to the United States
Trustee. The retainer amount shall be $60,000, which includes the amount of the filing fee for
Chapter 11. As set forth elsewhere in this Agreement, Attorney shall have the option to require
Client to perform various mailings and advance other significant costs as they become due from
the Client’s ongoing income.

        In addition to the foregoing hourly rates, Client agrees to be responsible for payment of
all costs incurred in representing the Client. Examples of such costs include filing fees, court
reporter fees, long distance telephone, photocopies (whether made in the Attorney’s office or an
outside printing service), etc. The Attorney’s “Expense Policy Statement” is attached as Exhibit
“A.” A quarterly fee based on disbursements is assessed by the Office of the US Trustee on all



{00332982:1}


                       Case 20-30272-tmb11         Doc 7     Filed 01/27/20
Chapter 11 debtors. A copy of the US Trustee’s fee schedule is attached. Client is responsible
for payment of the quarterly fees.

       Client has been informed and acknowledges that Attorney has no responsibility to hire
outside professionals such as appraisers, accountants, bookkeepers, expert witnesses, etc., unless
those costs are paid in advance by the Client to the Attorney.

        All professionals must also be approved by the Bankruptcy Court before starting work, or
the Court will deny payment to the professional. Client acknowledges it has been informed of
the Court’s rule requiring the filing of a “Monthly Operating Report” (Rule 2015 Report) on the
Court’s form by the 21st day of each succeeding month. The form of such report will be
separately provided to the Client. The Client assumes all responsibility for completing said form
and delivering it to the Attorney’s office not later than the 14th day of the calendar month.
Failure to timely file these reports can result in dismissal of the Chapter 11 proceeding.

        Attorney shall have the option, but not the duty, to proceed with representing Client prior
to payment of the above described retainer. If Attorney performs services prior to receipt of the
retainer, the Attorney may withdraw from representing the Client at any time prior to payment of
the agreed retainer.

        Client agrees to cooperate with Attorney, to complete all forms requested by the Attorney
and to provide the Attorney with all information necessary to enable the Attorney to represent
the Client’s best interests. If Client unreasonably declines to cooperate, or should knowingly
provide the Attorney with false or fraudulent information or testify untruthfully in any matter
before the Court, the Client agrees that Attorney shall have the right to immediately resign. If
permitted by law, should either party find it necessary to take steps to enforce this Agreement,
the costs of doing so, including reasonable Attorney fees both before trial, at trial or after appeal,
as determined by the Court, will be borne by the losing party.

        Client acknowledges that Attorney has advised that the actual Attorney’s fees and
expenses, considering the size and complexity of case, will be substantial. Client acknowledges
that the Attorney has advised that under the rules of the Bankruptcy Court, the Attorney has the
right to submit an application for payment of fees to the court in accordance with the court’s
rules, which will be done as frequently as court rules permit. Such petitions for fees, when
approved, will be paid from the Client’s post-petition income. Additionally, Client
acknowledges that Attorney may request that payment be made on a monthly basis, and Client
agrees to make such monthly payments if authorized by the Bankruptcy Court.

        Attorney strives to keep Client informed of the work Attorney is performing, and
Attorney stands ready to explain its services and invoices to Client’s satisfaction. If Client ever
has questions regarding Attorney’s charges, please let Attorney know immediately so that
Attorney can attempt to resolve any concerns fairly and without delay. Also, if Client has a
particular need relative to Attorney’s invoicing (e.g., the billing format or timing of delivery),
please let Attorney know and Attorney will try to accommodate the Client.




{00332982:1}


                       Case 20-30272-tmb11          Doc 7     Filed 01/27/20
        Client may terminate the attorney/client relationship at any time and for any reason by
delivering to Attorney a written notice of termination. Attorney also reserves the right to
terminate the attorney/client relationship, by delivering to Client a written notice, if Client fails
to pay Attorney when due any amount Client owes Attorney, if Client fails to cooperate with
Attorney or to disclose to Attorney material information, or if for any other reason Attorney feels
Attorney is unable to continue an effective attorney/client relationship, in each case, to the extent
permitted by the applicable rules of professional conduct, and subject to any applicable rules
requiring notice and Court approval. Upon any termination, Client will remain liable for all fees,
costs and expenses incurred prior to the termination of the attorney/client relationship. Upon
termination, Attorney will provide Client with the original or a copy of all Client’s files in
Attorney’s possession, retaining a copy for Attorney in Attorney’s discretion and at Attorney’s
cost. Once Attorney’s representation is terminated, Attorney will have no obligation to inform
Client of due dates, subsequent developments or the like, or to maintain any documents or
dockets relating to Client’s matters.

       Attorney appreciates the opportunity to serve as Client’s attorneys and anticipates a
productive and harmonious relationship. If, however, Client becomes dissatisfied for any reason
with the services Attorney has performed or Client disputes any of the fees, costs or expenses
charged by Attorney, Attorney encourages Client to bring that dissatisfaction or dispute to
Attorney’s attention at the earliest possible time. Most problems should be rectifiable through
such communication. However, should a dispute arise between Attorney and/or Client which
cannot be resolved in that manner, then the Bankruptcy Court will resolve the dispute.

        A solid attorney/client relationship is a two-way street. Lawyers need timely and
complete cooperation and assistance from their clients just as clients need timely and complete
cooperation and assistance from their lawyers. Attorney will therefore endeavor to keep Client
informed of Client’s matters as they progress. Similarly, Client agrees to provide Attorney with
timely responses to requests for documentation and information and to make available to
Attorney personnel in order that Attorney may effectively carry out its function as Client’s
attorneys. Bear in mind that if Attorney does not obtain such cooperation, the quality of
Attorney’s representation may suffer and Attorney may feel constrained to withdraw from any
further work.

     THE ATTORNEY DOES NOT UNDERTAKE TO GIVE THE CLIENT TAX
ADVICE. CLIENT AGREES TO CONSULT ITS OWN ACCOUNTANT OR
COMPETENT TAX COUNSEL, WITH RESPECT TO ALL TAX ISSUES.

                    [SIGNATURES TO APPEAR ON FOLLOWING PAGE]




{00332982:1}


                       Case 20-30272-tmb11         Doc 7     Filed 01/27/20
The undersigned parties agree to the foregoing terms as of the date set forth below.

         DATED:           January 26, 2020


ATTORNEY:                                            CLIENT:

MOTSCHENBACHER & BLATTNER, LLP                       HEIRLOOM, INC.


By:      /s/ Nicholas J. Henderson                   By: /s/ Jeremy Killian
      Nicholas J. Henderson, Partner                    Jeremy Killian, President

                                                     LEVEL 3 HOMES & DESIGN, LLC


                                                     By: /s/ Jeremy Killian
                                                        Jeremy Killian, Member



Attachments:                                                        Initial If Rec’d:

                A.   Expense Policy Statement (Exhibit A)                   JK

                B.   U.S. Trustee Quarterly Fee Schedule                    JK




{00332982:1}


                        Case 20-30272-tmb11       Doc 7     Filed 01/27/20
                                       EXHIBIT “A”

                            Attorney’s Expense Policy Statement

Photocopies:        $0.10 per page (in house)

Fax:                Incoming No Charge; outgoing (including long distance) at actual
                    telephone charges.

Outside Services:   All outside entity bills are charged at actual cost.

Postage:            Postage, express mail and other overnight delivery or air courier services
                    are charged at actual cost.

Long Distance:      Long distance telephone charges are billed to Clients at actual cost.

Computerized
Research:           Actual (i.e., invoiced) cost. Time associated with computerized research to
                    be specifically identified on attorney time detail.

Travel:             Travel expenses are actual and Air fare is coach or economy class only.
                    Other expenses are actual and do not include limos. Mileage is charged at
                    the rate of allowed for federal tax deductions.

Other Personnel
Charges:            Secretarial overtime is charged to Clients at $30.00 per hour if the
                    overtime work is due to time constraints mandated by the case or the
                    Client, not to exceed the employee’s actual hourly compensation cost to
                    the firm.

Pacer:              Actual cost ($0.10 per page).

Other:              Any charges not mentioned above will be charged in accordance with the
                    applicable U.S. Bankruptcy Court Cost Guidelines contained in
                    Bankruptcy Rule 2016.




{00332982:1}


                    Case 20-30272-tmb11          Doc 7     Filed 01/27/20
                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF OREGON
In re                                  )
Heirloom, Inc.                                     20-30272-tmb11
                                       ) Case No. ________________
                                       )
                                       ) RULE 2014 VERIFIED STATEMENT
Debtor(s)                              ) FOR PROPOSED PROFESSIONAL

Note: To file an amended version of this statement per ¶19, file a fully completed amended Rule 2014
statement on LBF #1114 and clearly identify any changes from the previous filed version.

 1. The applicant is not a creditor of the debtor except:
N/A

 2. The applicant is not an equity security holder of the debtor.

 3. The applicant is not a relative of the individual debtor.

 4. The applicant is not a relative of a general partner of the debtor (whether the debtor is an individual,
    corporation, or partnership).

 5. The applicant is not a partnership in which the debtor (as an individual, corporation, or partnership)
    is a general partner.

 6. The applicant is not a general partner of the debtor (whether debtor is an individual, corporation, or
    partnership).

 7. The applicant is not a corporation of which the debtor is a director, officer, or person in control.

 8. The applicant is not and was not, within two years before the date of the filing of the petition, a
    director, officer, or employee of the debtor.

 9. The applicant is not a person in control of the debtor.

10. The applicant is not a relative of a director, officer or person in control of the debtor.

11. The applicant is not the managing agent of the debtor.

12. The applicant is not and was not an investment banker for any outstanding security of the debtor;
    has not been, within three years before the date of the filing of the petition, an investment banker
    for a security of the debtor, or an attorney for such an investment banker in connection with the
    offer, sale, or issuance of a security of the debtor; and is not and was not, within two years before
    the date of the filing of the petition, a director, officer, or employee of such an investment banker.

13. The applicant has read 11 U.S.C. §101(14) and §327, and FRBP 2014(a); and the applicant’s firm
    has no connections with the debtor(s), creditors, any party in interest, their respective attorneys and
    accountants, the United States Trustee, or any person employed in the office of the United States
    Trustee, or any District of Oregon Bankruptcy Judge, except as follows:
SEE CONTINUATION STATEMENT 13.




1114 (11/30/09)     Page 1 of 3

                            Case 20-30272-tmb11        Doc 7    Filed 01/27/20
14. The applicant has no interest materially adverse to the interest of the estate or of any class of
    creditors or equity security holders.

15. Describe details of all payments made to you by either the debtor or a third party for any services
    rendered on the debtor's behalf within a year prior to filing of this case:
$60,000 retainer paid by Jeremy Killian on 12/5/2019, and funds deposited in trust.
On December 31, 2019, $14,133.83 was applied from trust for pre-petition services rendered.
On January 27, 2020 (the "Petition Date"), $22,200.25 was applied from trust for pre-petition services
rendered (including the Chapter 11 filing fee for Debtor and its affiliate, Level 3 Homes & Design, LLC).
As of the filing of the petition, $23,665.92 remains in trust.


16. The debtor has the following affiliates (as defined by 11 U.S.C. §101(2)). Please list and explain
    the relationship between the debtor and the affiliate:
Jeremy Killian - 50% shareholder
Ryan Donato - 50% shareholder
Level 3 Homes & Design, LLC - Oregon limited liability owned by Jeremy Killian (50%) and Ryan Donato
(50%)
Level 3, LLC - Oregon limited liability company owned by Jeremy Killian (100%)


17. The applicant is not an affiliate of the debtor.

18. Assuming any affiliate of the debtor is the debtor for purposes of statements 4-13, the statements
    continue to be true except (list all circumstances under which proposed counsel or counsel's law
    firm has represented any affiliate during the past 18 months; any position other than legal counsel
    which proposed counsel holds in either the affiliate, including corporate officer, director, or
    employee; and any amount owed by the affiliate to proposed counsel or its law firm at the time of
    filing, and amounts paid within 18 months before filing):
Applicant represented Jeremy Killian, Ryan Donato, Level 3 Homes & Design, LLC, and Level 3, LLC as
co-defendants with the Debtor in litigation that is currently pending in U.S. District Court for the District
of Oregon: Franklin Capital Funding, LLC v. Level 3 Homes & Design, LLC, et al., Case No.
3:19-cv-01928-hz. With respect to Jeremy Killian and Ryan Donato, Applicant is being replaced in said
lawsuit by new counsel.




19. The applicant hereby acknowledges that he/she has a duty during the progress of the case to keep
    the court informed of any change in the statement of facts which appear in this verified statement.
    In the event that any such changes occur, the applicant immediately shall file with the court an
    amended verified statement on LBF #1114, with the caption reflecting that it is an amended Rule
    2014 statement and any changes clearly identified.

THE FOLLOWING QUESTIONS NEED BE ANSWERED ONLY IF AFFILIATES HAVE BEEN LISTED
IN STATEMENT 16.

20. List the name of any affiliate which has ever filed bankruptcy, the filing date, and court where filed:
Level 3 Homes & Design, LLC: January 27, 2020, U.S. Bankruptcy Court Dist. Oregon (Case No.
20-30271-tmb11).




1114 (11/30/09)     Page 2 of 3

                            Case 20-30272-tmb11        Doc 7    Filed 01/27/20
21. List the names of any affiliates which have guaranteed debt of the debtor or whose debt the debtor
    has guaranteed. Also include the amount of the guarantee, the date of the guarantee, and whether
    any security interest was given to secure the guarantee. Only name those guarantees now
    outstanding or outstanding within the last 18 months:
SEE CONTINUATION STATEMENT #21.




22. List the names of any affiliates which have a debtor-creditor relationship with the debtor. Also
    include the amount and date of the loan, the amount of any repayments on the loan and the
    security, if any. Only name those loans now outstanding or paid off within the last 18 months:
Jeremy Killian - loaned $200,000 to Debtor on or about 12/5/2019. No security.




23. List any security interest in any property granted by the debtor to secure any debts of any affiliate
    not covered in statements 20 and 21. List any security interest in any property granted by the
    affiliate to secure any debts of the debtor not covered in statements 21 and 22. Also include the
    collateral, the date and nature of the security interest, the name of the creditor to whom it was
    granted, and the current balance of the underlying debt:
N/A




24. List the name of any affiliate who is potentially a "responsible party" for unpaid taxes of the debtor
    under 26 U.S.C. §6672:
N/A




I verify that the above statements are true to the extent of my present knowledge and belief.


                                                               ________________________________
                                                               /s/ Nicholas J. Henderson
                                                                                Applicant

1114 (11/30/09)    Page 3 of 3

                            Case 20-30272-tmb11       Doc 7   Filed 01/27/20
In re Heirloom, Inc.
Chapter 11 Bankruptcy Case No. 20-30272-tmb11

                                    Continuation Statement No. 13

    1. Attorneys and staff at Applicant’s firm, Motschenbacher & Blattner LLP (“M&B”), may have
       social or other professional relationships with Bankruptcy Court judges, the Clerk of the
       Bankruptcy Court, clerks and/or staff of the Bankruptcy Court, employees of the office of the
       United States Trustee, other federal employees, and individuals who are members of law firms
       involved in this case or who are employed by creditors or other parties in interest. Other than
       with respect to the United States Bankruptcy Court for the District of Oregon and the Office of
       the U.S. Trustee or as otherwise outlined herein, M&B has conducted no investigation of its
       attorneys or staff members’ employment, banking, insurance, brokerage or investment activities
       or familial connections in preparing this statement.

    2. M&B does not have banking relationships with any of the creditors in the case.

    3. Pacific Office Automation is a creditor in the case. M&B purchases office equipment from
       Pacific Office Automation and has an open account as an ongoing customer for copier supplies.
       Balances are paid to zero on a monthly basis.

    4. O’Neills Tools, Inc. is a creditor in the case. M&B formerly represented the principal of
       O’Neills Tools, Inc., Mike O’Neill, in a completely unrelated matter.



                                    Continuation Statement No. 21

    1. Jeremy Killian, Ryan Donato, Level 3 Homes & Design, LLC, and Level 3, LLC all executed a
       Continuing Guaranty dated July 15, 2019, in favor of Franklin Capital Group, LLC. up to
       $1,600,000 (actual liability disputed).

    2. Jeremy Killian and Ryan Donato executed guaranties dated March 23, 2019, in favor of Bleecker
       Family Trust, in the amount of $282,000.

    3. Jeremy Killian and Ryan Donato executed guaranties dated March 23, 2019, in favor of Lance
       Evic, in the amount of $282,000.




{00333275:1}


                          Case 20-30272-tmb11        Doc 7    Filed 01/27/20
                                          CERTIFICATE OF SERVICE

               I hereby certify that on the date set forth below, a true and correct copy of the foregoing

        DEBTOR’S APPLICATION TO EMPLOY BANKRUPTCY COUNSEL (Motschenbacher

        & Blattner LLP) was provided to the following parties through the Court’s Case

        Management/Electronic Case File system:


                  US Trustee, Portland     USTPRegion18.PL.ECF@usdoj.gov



               I further certify that on the date set forth below, a true and correct copy of the above-
        described document was sent to the following parties via first class mail, postage prepaid:

               None.



        DATED: January 27, 2020                       MOTSCHENBACHER & BLATTNER LLP

                                                      By:/s/Nicholas J. Henderson
                                                      Nicholas J. Henderson, OSB #074027
                                                      Of Attorneys for Debtor




Page 1 of 1    CERTIFICATE OF SERVICE                                                         Motschenbacher & Blattner LLP
                                                                                              117 SW Taylor Street, Suite 300
                                                                                                  Portland, Oregon 97204
{00333295:1}                                                                                       Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com
                               Case 20-30272-tmb11         Doc 7     Filed 01/27/20
